Citation Nr: 0603858	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  94-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a cervical spine 
disability, including arthritis and fusion at C2-3, currently 
rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

With respect to the cervical spine rating claim, the veteran 
appealed from an April 1990 rating decision in which the RO 
increased the rating for service-connected cervical strain 
from 0 to 10 percent.  Subsequently in December 1991 the RO 
declined to reopen a claim of service connection for fusion 
at C2-3.  In a January 1995 rating decision, the RO increased 
the rating for the service-connected cervical strain from 10 
to 20 percent.  However, the increased rating claim remained 
in controversy because the rating remained less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In a rating November 1995 decision, the RO reopened the claim 
of service connection for C2-3 fusion and granted service 
connection for that disability.  In that decision the RO 
continued the rating of 20 percent for the cervical spine 
disability therein-as a result of the grant of service 
connection for C2-3 fusion-characterized as chronic neck 
strain with post traumatic degenerative changes including 
fusion of C2-3, with limitation of motion.

In December 2000, the Board granted a rating of 30 percent 
for the service-connected cervical spine disability, 
including arthritis and fusion at C2-3.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (CAVC).

In May 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's December 2000 decision and to remand this matter 
for development and readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  The 
CAVC granted the motion in June 2001, vacating and remanding 
the case to the Board; including vacating the part of the 
Board decision which denied a rating in excess of 30 percent 
for cervical spine disability.  The issue now before the 
Board is entitlement to an increased rating for chronic 
cervical spine disability, including arthritis and fusion at 
C2-3, currently rated 30 percent disabling.

In February 2002, the Board requested further development 
regarding the veteran's service connected neck disorder.  The 
Board remanded the case to the RO in June 2003.

With respect to the PTSD claim, in a July 2000 rating 
decision, the RO denied on the merits a claim of entitlement 
to service connection for PTSD.  The veteran perfected an 
appeal as to that decision.  Previously, however, in an 
unappealed December 1995 rating decision, the RO declined to 
reopen a claim for service connection for PTSD.  Previous to 
that, the RO had denied service connection for PTSD in a 
January 1995 rating decision.  

In June 2003, the Board remanded the case with instructions 
to the RO to adjudicate the issue of whether new and material 
evidence has been submitted to reopen the claim.  In a 
February 2004 statement of the case, the RO determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for PTSD; however, the RO denied 
the claim for service connection on the merits on the basis 
that there was no evidence that a claimed stressful 
experience occurred.
 
Even though the RO reopened the claim, the Board must now 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id. That 
issue is addressed here below.

During the September 2005 Travel Board hearing before the 
undersigned, the veteran stated that there were other claims 
which had been timely appealed and were now on appeal before 
the Board.  With respect to those claims, the Board notes the 
following procedural history.

In a rating decision in December 1991, the RO denied service 
connection for chronic low back disability, blurred vision, 
"hole in ear," dizziness, nausea, headaches, and numbness of 
the upper and lower extremities.  In a March 1992 rating 
decision, the RO granted service connection for left ear 
hearing loss, for which the RO assigned a noncompensable 
rating, and denied service connection for right ear hearing 
loss (the RO later granted service connection for right ear 
hearing in an April 1996 rating decision).  In a April 1996 
rating decision, the service- connected bilateral hearing 
loss was assigned a noncompensable rating. The veteran 
submitted a timely notice of disagreement (NOD) regarding the 
above issues was in May 1992.

In a January 1995 rating decision, the RO denied service 
connection for peripheral neuropathy. The veteran submitted a 
timely notice of disagreement (NOD) regarding that claim in 
May 1995.

In a December 1995 rating decision, the RO denied service 
connection for cyst of the spleen, "butt leakage," loss of 
toenails, nerve damage, and fungus. The veteran submitted a 
timely notice of disagreement (NOD) regarding those claims 
later in December 1995.

In April 1996, the RO issued the veteran a statement of the 
case (SOC) addressing the following service connection 
claims: numbness of the upper and lower extremities 
(peripheral neuropathy, also claimed as a residual of Agent 
Orange exposure), chronic low back disability, "hole in ear," 
dizziness, nausea, blurred vision, headaches, cyst of the 
spleen, loss of toenails, nerve damage, fungus, and "butt 
leakage."  The SOC also addressed the claim for a compensable 
rating of the service-connected bilateral hearing loss.  
However, timely substantive appeal was not filed by or on 
behalf of the veteran.  38 U.S.C.A. § 7105 (West 1991).



FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In a rating decision dated in December 1995, the RO 
denied the veteran's claim of entitlement to service 
connection PTSD; and the veteran did not perfect an appeal as 
to that decision.

3.  The evidence submitted since the December 1995 rating 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for PTSD.

4.  The veteran has a current diagnosis of PTSD.

5.  There is no credible supporting evidence of the stressors 
upon which the diagnosis is based.

6.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, is more favorable 
to the veteran's claim.

7.  The preponderance of the evidence shows that the 
veteran's cervical spine disability, including arthritis and 
fusion at C2-3, is not productive of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
ankylosis of the cervical spine; associated objective 
neurologic abnormalities, including bowel or bladder 
impairment; and the veteran has not been prescribed bed rest 
by a physician.





CONCLUSIONS OF LAW

1.  The RO's December 1995 rating decision that denied the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  Evidence received since the RO's December 1995 denial is 
new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2005).
 
4.  The criteria for a rating in excess of 30 percent for 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002), Diagnostic 
Codes 5003, 5290, 5293 (effective prior to September 26, 
2003), and Diagnostic Codes 5003, 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In a letter dated in July 2003, in combination with the 
statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.




II.  Decision

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions including those 
contained in the transcripts of a December 1991 RO hearing 
and a September 2005 Travel Board hearing before the 
undersigned at the RO; military records, such as personnel 
and medical records; and private and VA medical records, lay 
statements, and the record of proceedings of the Army Board 
for Correction of Military Records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claim.

A.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

The veteran seeks to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In a January 1995 rating decision, the RO denied service 
connection for PTSD.  In May 1995, the veteran filed a notice 
of disagreement as to the January 1995 rating decision.  In a 
December 1995 rating decision, the RO denied a claim on the 
basis that new and material evidence had not been submitted 
to reopen a claim for service connection for PTSD.  The 
veteran was notified of that decision in December 1995 and of 
his procedural and appellate rights.  The veteran filed a NOD 
as to the December 1995 rating decision.  The RO provided a 
statement of the case (SOC) in April 1996, which addressed 
the issue of entitlement to service connection for PTSD, to 
include whether new and material evidence had been submitted 
to reopen the claim.  The veteran did not file a substantive 
appeal after receiving the SOC.

As the veteran did not file a substantive appeal as to the 
rating decisions discussed above, they are final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In December 1999, the RO received the veteran's application 
to have his claim reopened, claiming service connection for 
PTSD.  The current appeal arises from a July 2000 rating 
decision.  In that decision, the RO denied service connection 
for PTSD on the merits, on the essential basis that the 
evidence did not establish that a stressful experience 
occurred.  As discussed above, however, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the December 1995 RO decision.

In addition, in determining whether evidence is "new and 
material," for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim for service connection was previously 
considered and denied by the RO in the January 1995 rating 
decision on the essential basis that there was no evidence 
showing that any stressor occurred during service to support 
a diagnosis of PTSD.  In particular, the RO determined that 
the veteran did not have Vietnam service, and that his 
contention that he experienced a stressor in Vietnam was 
unsubstantiated.  In the RO's December 1995 rating decision 
denial-the last final disallowance-of the veteran's attempt 
to reopen his claim, the RO determined that the veteran 
failed to submit new and material evidence to reopen a claim, 
and continued the previous denial. 

Evidence submitted subsequent to the December 1995 last final 
disallowance includes private and VA medical records 
including reports of VA examinations; assertions of the 
veteran contained in written statements and the transcripts 
of Travel Board hearings in December 1995 and September 2005; 
lay statements of others; photographs; a xerox copy of a 
passport; service personnel and medical records; and records 
of proceedings of a Board for Correction of Military Records.

Most of the private and VA medical records and other 
materials submitted since the December 1995 rating decision, 
including reports of VA examinations, are new in that that 
most were not available at the time of the December 1995 
rating decision.  

Moreover, the new records contain evidence which is material 
to the claim for the following reasons.  The additional 
evidence provided since the December 1995 decision, includes 
documents which bear directly and substantially upon the 
specific matter under consideration, that is, whether there 
is evidence necessary to establish that the claimed stressor, 
on which a claim to service connection for PTSD is based, 
actually occurred.  The veteran maintains that his stressor 
occurred during service when he was in Vietnam.  The previous 
denials were based on the finding that he was never in 
Vietnam during that conflict, and therefore did not 
experience a stressor while there.

The evidence submitted since December 1995 includes records 
which bear on that issue.  In particular, there are some 
private medical records submitted since December 1995, in 
which medical treatment providers state or indicate that the 
veteran was in Vietnam.  In an October 1995 statement, 
Anthony Dominic, D.O. stated that certain physical conditions 
were related to the veteran's  time spent during the Vietnam 
Conflict, suggesting service in Vietnam.  Also, in an October 
2004 report of an independent medical evaluation by Craig N. 
Bash, M.D., he provided an explicit opinion that the veteran 
was likely in Vietnam.  

Additionally submitted are lay statements of others who 
profess knowledge of the veteran being in Vietnam during the 
Vietnam Conflict.  In statements dated in January 1999 and 
September 2000, the authors indicated that they had been in 
Vietnam with the veteran.  In another statement dated in 
November 2003, the author stated that the veteran knew 
information and details regarding incidents in Vietnam before 
they were revealed in a television documentary.  

Also submitted since December 1995, are records associated 
with proceedings of the Board for Corrections of Military 
Records, dated in April 2004.  

All of the above discussed records contain evidence which is 
new, and which bears directly and substantially upon the 
specific matter under consideration, that is, whether there 
is evidence necessary to establish that the claimed stressor, 
on which a claim to service connection for PTSD is based, 
actually occurred.  Further, these records contain evidence 
which is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Furthermore, the evidence discussed above contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even though it 
may not eventually convince the Board to alter its ratings 
decision.  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim on appeal here.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).  The veteran has 
been diagnosed with PTSD.  With regard to the second PTSD 
criterion, evidence of in-service stressors, and the evidence 
necessary to establish that the claimed stressor actually 
occurred, varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown , 5 Vet. App. 60, 66 (1993); 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, then, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1) (2005).  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
evidence of the claimed in-service combat stressor.

In the veteran's case, he maintains that he experienced 
stressful incidents involving combat while in Vietnam during 
the Vietnam Conflict.  Essentially, he predicates the claimed 
combat-related stressor on his presence in Vietnam during 
that Conflict.

In this regard, the veteran's DD Form 214 indicates that his 
military occupation specialty was Arts and Craft Specialist, 
and that he received no decorations, medals, or badges 
indicating any Vietnam service.  He had approximately one 
year and six months of foreign and/or sea service, which the 
DD Form 214 indicated was in Europe (USAREUR).  The veteran's 
record of assignments shows that in June 1968 he was enroute 
to Germany.  That record lists the organization and station 
of assignment in Europe as HQ USASAFS Herzogenaurach 
(13RA)atchCoB.  His duties in sequence were, first, telephone 
and telegraph interception (T/T Intcp), followed by Arts & 
Crafts Specialist, and lastly, Duty Soldier beginning in 
August 1969.  He returned to the U.S. in January 1970.

All service personnel and medical records dated during the 
period from August 1969 to January 1970 indicate that the 
veteran was stationed in Germany; there are no service 
records indicating that the veteran ever was in Vietnam.  Nor 
do any service personnel or medical records suggest that he 
was involved in any combat.

The record of proceedings in April 2004 shows that after 
examining the record at that time, the Army Board for 
Correction of Military Records in the case of the veteran 
came to the conclusion essentially that the evidence was 
insufficient to show that the veteran was in Vietnam.  The 
Board concluded in part that "buddy letters" were 
insufficient evidence to show that the veteran was in 
Vietnam, noting the authors and their status while in Vietnam 
were not clearly identifiable.  

In summary, the evidence does not show that the veteran 
participated in combat or was even in Vietnam where he claims 
that the combat occurred which resulted in the stressors 
associated with his PTSD.  In this regard, the veteran is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat, see VAOPGCPREC 
12-99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  

In this connection, the Board notes that there are some 
private medical records submitted in which medical treatment 
providers profess or suggest that the veteran was in Vietnam.  
In particular, in an October 1995 statement, Anthony Dominic, 
D.O. stated that certain physical conditions were related to 
the veteran's time spent during the Vietnam Conflict, 
suggesting that the veteran had service in Vietnam (as 
claimed by the veteran).  Also, in an October 2004 report of 
an independent medical evaluation by Craig N. Bash, M.D., he 
provides an explicit opinion that the veteran was likely in 
Vietnam.  As a basis for that opinion, he recites a number of 
medical records, which he essentially purports to establish 
that the veteran was present in Vietnam.  

To the extent that these statements assert that the veteran 
was in Vietnam, both of these records appear to base that 
opinion on statements made by the veteran; and neither of 
these statements are credible because they are patently 
inconsistent with the evidence provided in the veteran's 
service records.  Those service records clearly show that the 
veteran did not serve in Vietnam, but rather saw overseas 
service only in Germany.  This is confirmed not only by 
service records including records of assignments, the 
veteran's DD Form 214, and other service records, but also by 
the reports associated with treatment during that time period 
during which the veteran was assigned in Germany.

These medical providers have no factual basis on which to 
state that the veteran had service in Vietnam and it is 
beyond their competence to make such assertion.  The Board 
finds, therefore, that these two medical statements are 
inherently false as they contradict all service personnel 
documents, which clearly show that the veteran had no service 
in Vietnam.  

Similarly, in light of service personnel records showing that 
the veteran never served in Vietnam, the Board does not find 
credible lay statements of others asserting knowledge of the 
veteran being in Vietnam during the Vietnam Conflict.  Thus, 
those statements are not sufficient evidence to show that the 
veteran was in Vietnam as claimed.

Based on the foregoing, the Board finds that the veteran did 
not participate in combat.  See Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

In this case, the Army Board for Correction of Military 
Records has in essence concluded that the veteran has not 
provided sufficient evidence to show that he was in Vietnam.  

The Board here concludes so as well.  In summary, there is no 
credible supporting evidence of the claimed PTSD-related 
stressors in Vietnam, or that the veteran was ever in 
Vietnam.  Although the Board has considered the veteran's 
statements, these may not be used to satisfy the "credible 
supporting evidence" requirement of the regulation.  
Therefore, all elements for service connection for PTSD are 
not established.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim for PTSD must be denied.

B. Increased Rating for a Cervical Spine Disability

The veteran is claiming entitlement to an increased rating in 
excess of the 30 percent rating currently assigned for his 
cervical spine disability, including arthritis and fusion at 
C2-3.  The Board has reviewed all the evidence of record, 
with an emphasis on the more recent evidence dated beginning 
from the year prior to receipt of the veteran's claim on 
appeal.  

During VA medical examinations in February and March 1990, 
the veteran reported experiencing radiating pain, stiffness, 
weakness, reduced motion, and functional impairment of the 
neck, increasing on physical and strenuous activity. On 
examination, there was no evidence of neurological or sensory 
impairment of the cervical spine.

VA and private medical records from October 1990 to December 
1992 document, in pertinent part, treatment for pain and 
impairment involving the veteran's neck and back.  In 
December 1990, he fell injuring (straining) his neck and back 
and, in March 1991, he was involved in a motor vehicle 
accident injuring his neck and back, requiring a period of 
frequent treatment and therapy following each accident. A 
June 1992 magnetic resonance imaging (MRI) study of the 
cervical spine showed a fusion of the C2 and C3 vertebra, 
osteophytic ridging at C3-4 and C4-5 (without herniated 
discs, cord compression, flattening, or nerve root 
compromise), and disc herniation at C5-6 (without cord 
compression or flattening).

During a VA medical examination in August 1994, the veteran 
reported, in pertinent part, that he was experiencing pain 
and numbness of the neck.  He characterized the severity of 
pain as 9-10 on a scale 1 to 10 (10 being the most severe), 
and as 5 when taking medication. On examination, there was 
evidence of weakness of the upper extremities, but he walked 
and moved about the examining room in normal fashion. 
Herniated C5 (by MRI study), fusion at C2-3, and cervical 
spondylosis were diagnosed.

The report of VA neurological examination in August 1994, 
indicated a history of discogenic disease at C5-6 (without 
spinal cord involvement) and fusion at C2-3. On examination, 
there was evidence of pain and range of motion impairment of 
the cervical spine.  Arthropathic disease (of the spine) 
productive of peripheral neuropathy in the neck and low back 
was diagnosed. The examiner opined that contemporaneous 
clinical findings and pertinent medical history were 
indicative of "moderate" impairment.

VA and private medical records from December 1992 to February 
1997 document intermittent complaints of pain, numbness, and 
functional impairment of the veteran's neck and back.  A 
March 1996 MRI study of the cervical spine showed decreased 
lordosis and bulges at multiple levels, without cord 
involvement.

The report of VA orthopedic examination in July 1999 shows 
that the veteran reported experiencing daily episodes of 
radiating neck pain, weakness, and fatigability, but he 
denied incoordination.  He denied using any neck braces or 
receiving ongoing medical treatment other than taking pain 
medication.  On examination, there was no evidence of 
definitive pain on compression of the neck and there was no 
muscle spasm.  The neck was slightly tender and grip strength 
of both hands was "slightly" diminished, without evidence of 
pain.  

Ranges of motion was associated with "some" pain at the 
terminal degrees in all directions.  Ranges of motion were as 
follows.  Flexion was to 45 degrees; extension to 45 degrees; 
right lateral rotation to 55 degrees; left lateral rotation 
to 30 degrees; right lateral flexion to 30; and left lateral 
flexion to 20 degrees. 

The report contains a diagnosis of cervical spine fusion at 
C2-3, status post injury with residuals, degenerative disc 
disease at C5-6, and an old healed fracture of odontoid 
process at C2.  The examiner stated that functional 
impairment was rated as "moderate," and that additional 
impairment could not be quantified due to the subjective 
nature of the factors plus the congenital fusion at C2-3.

During a VA neurological examination in July 1999, the 
veteran reported experiencing pain, discomfort, weakness, 
numbness, and tingling sensation of the neck since his in-
service motor vehicle accident. On examination, he held his 
neck "very stiffly;" range of motion of the cervical spine 
was reduced and associated with tenderness and muscle spasm; 
sensation was decreased and neurologic examination 
demonstrated some weakness. The report contains a clinical 
impression of degenerative disc disease of the cervical spine 
and C2-3 fusion, productive of pain and reduced and painful 
motion. 

The examiner ordered an electromyography (EMG) study of the 
upper extremities to explain the veteran's neurological 
symptoms.  An EMG study was performed later in July 1999 and, 
in an August 1999 addendum to the examination report, the 
examiner opined that there was no objective evidence of C6 
radiculopathy.  The report contains a final diagnosis of 
degenerative disease of the cervical spine, with pain and 
limited range of motion but no demonstrable concrete 
neurologic deficit.

During a VA orthopedic examination October 2002, the veteran 
reported complaints of daily constant pain, which varied in 
intensity and travels up and down the spine, and goes up the 
right and left sides of the neck to the head.  The veteran 
reported complaints of numbness and tingling of the right 
upper extremity, sometimes every day. The veteran also 
complained of numbness and tingling in both lower extremities 
involving essentially the entirety of both lower extremities.

On examination, there was slight tenderness to palpation, of 
the right and left paracervical region throughout the 
paracervical muscles with no muscle spasm.  There was also a 
slight tenderness of the right and left 
trapezius/supraspinatus regions and midline posterior 
cervical spine.  On testing deep tendon reflexes, the 
findings included biceps 2+ bilaterally; triceps on the right 
is trace, 1+ on the left.  Manual muscle strength testing 
showed that biceps and triceps on the right and left 
manifested give-way weakness of 4/5, as opposed to true 
weakness, with complaints of discomfort in the upper 
extremities ipsilaterally. On sensory examination to pinwheel 
from back of head to lower sacrum, plus the entirety of both 
right and left upper extremities, the veteran reported he 
felt no sharp sensation, just pressure.  Regarding the upper 
and lower extremities, the examiner noted that there was no 
fatigue. 

On range of motion study of the cervical spine, flexion and 
extension were both to 35 degrees; right and left lateral 
rotation were to 35 and 40 degrees, respectively; and right 
and left lateral flexion were to 30 and 15 degrees, 
respectively.  The veteran complained of pain at the terminal 
degrees of motion.  

At the conclusion of the examination, the examiner noted that 
the complaint of numbness and tingling was not substantiated 
objectively on the neuromuscular electrodiagnostic study of 
the upper extremities of July 1999.  The examination report 
concludes with a diagnosis of cervical spine with fusion C2-
3, degenerative disk disease C5-6.  In an addendum, the 
examiner indicated that X-rays of the cervical spine showed 
degenerative disc disease/degenerative joint disease. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath. Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). The RO has notified the veteran of the former and 
revised criteria and has evaluated the claim under the former 
and revised regulations.  As such, there is no prejudice to 
the veteran in the Board's consideration of this case.

In this regard, the Board notes that VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (November 19, 2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the cervical spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective before September 23, 2002).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for ankylosis of the cervical spine, of 30 percent if 
favorable ankylosis, and 40 percent if unfavorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (effective before 
September 23, 2002).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent); 
for unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); for unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); for forward flexion 
of the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine (30 percent).  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion as noted.  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

The veteran's service-connected cervical spine disability is 
currently rated at a 30 percent level, which under the 
diagnostic criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 (effective before September 23, 2002), is assignable if 
range of motion impairment is "severe."  This is the maximum 
rating assignable under that code.  On review of the record, 
the Board finds that the evidence is consistent with that 
criteria, and with consideration of the level of functional 
loss he experiences, the Board finds that the veteran is 
adequately compensated by the existing 30 percent rating 
assigned, pursuant to Diagnostic Codes 5290. 

The Board does not find that an evaluation in excess of 30 
percent is warranted at any time during the period under 
review.  Reviewing the prior criteria under Diagnostic Codes 
5293, as indicated in the review of the evidence above, the 
Board finds a higher rating cannot be granted under that 
code.  During VA neurologic examinations, neurologic 
examination findings-as discussed above-did not show that 
the veteran's disability approximated severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
On VA neurological examination in August 1994, the examiner 
opined that contemporaneous findings and medical history were 
indicative of "moderate" impairment.  On VA neurological 
examination in July 1999, the examiner opined that there was 
no objective evidence of C6 radiculopathy, and no 
demonstrable concrete neurologic deficit.

The claims file also does not contain a diagnosis of 
ankylosis of the cervical spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  In the absence of ankylosis, the 
Board may not rate the veteran's service-connected cervical 
spine disability as ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  The service-connected condition is not the 
result of fractured vertebra.  Consequently, a rating higher 
than 30 percent is not warranted for the veteran's service-
connected cervical spine disability under either Diagnostic 
Code 5287 or Diagnostic Code 5285.  38 C.F.R. § 4.71a (2003).

Similarly, in considering the veteran's cervical spine 
disability under the criteria that became effective September 
26, 2003, an evaluation in excess of 30 percent is not 
appropriate since the evidence does not show unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5243 (2005). Specifically, while the 
record shows that the veteran's range of cervical spine 
motion is restricted, and that he experiences additional 
restriction from pain, he clearly retains a level of cervical 
motion even when any functional loss due to pain is 
considered.  In the absence of ankylosis of any portion of 
the spine, an evaluation in excess of 30 percent under the 
new criteria is not warranted.

The medical evidence also does not show that veteran's 
service-connected cervical spine disability causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment so as to warrant 
a separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2005).  During recent orthopedic 
examination, on neurological evaluation, deep tendon reflexes 
were 2+ at the biceps, and 1+ at the triceps, bilaterally.  
Motor strength was give-way weakness of 4/5, as opposed to 
true weakness.  The examiner noted that sensory function 
findings-complaints of numbness and tingling-were not 
substantiated objectively.  The record does not show that the 
veteran's service-connected cervical spine disability 
included any other objective neurologic abnormalities.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 40 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  There is no medical 
evidence showing an incapacitating episode-the veteran has 
not been prescribed bed rest by a physician, nor does the 
veteran allege this is so.

In reaching the conclusions above, the Board has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the cervical spine due to the 
service-connected disability, there is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  The veteran has 
submitted no evidence showing that his service-connected 
cervical spine disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
the disorder has necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the nature of the veteran's service-connected cervical 
spine disability as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 30 percent 
rating already in effect, which was granted during the 
present appeal by the December 2000 Board decision that was 
vacated by CAVC order except for that grant.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2005).  
At present, however, there is no basis for such an 
evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
cervical spine disability does not meet the criteria for a 
rating greater than the 30 percent granted here, a higher 
rating than 30 percent is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).
 



ORDER

The claim of entitlement to service connection for PTSD is 
reopened; and service connection for PTSD is denied.

A rating in excess of 30 percent for cervical spine 
disability, including arthritis and fusion at C2-3, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


